Title: From John Adams to James McHenry, 6 July 1798
From: Adams, John
To: McHenry, James



Dear Sir
Philadelphia July 6th 1798

It is my Desire that you embrace the first opportunity to sett out on your Journey to Mount Vernon, and wait on General Washington with The Commission of Lieutenant General and Commander in Chief of the Armies of the United States, which by the Advice and consent of the Senate has been signed by me.
The Reasons and Motives which prevailed with me, to venture on Such a step as the Nomination of this great and illustrious Character whose voluntary Resignation alone, occasioned my Introduction to the Office I now hold, were too numerous to be detailed in this Letter and are too obvious and important to escape the Observation of any Part of America or Europe. But as it is a Movement of great Delicacy it will require all your Address to communicate the subject in a manner that shall be unoffensive to his feelings and consistent with all the respect that is due from me to him.
If the General should decline the Appointment all the World will be silent and respectfully acquiesce. If he should accept it all the World, except the Ennemies of this Country will rejoice. If he should come to no decisive determination, but take the subject into Consideration, I shall not appoint any other Lieutenant General, till his Conclusion is known.
His Advice in the formation of a List of officers would be extreamly desirable to me. The Names of Lincoln Morgan, Knox, Hamilton, Gates Pinckney, Lee, Carrington Hand, Muhlenbourg, Dayton Burr, Brooks Cobb, Smith, as well as the present Commander in Chief may be mentioned to him, and any others that occur to you. particularly I wish to have his opinion of the Men most suitable for Inspector General and Adjutant General, & Quarter Master General.
His opinion, on all subjects would have great Weight and I wish you to obtain from him as much of his Reflections upon the times and the service as you can. Wishing you a pleasant Journey and a speedy return, improved health, I am with great Esteem, Dear sir, your most / obedient servant

John Adams